DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“control system” in claims 1, 4-5 and 12 as described in paragraph [0210] of US-PUB 20200375444.
“apparatus” in claims 1-3, 5, 7-13, 15 and 17 as described in paragraph [0195] of US-PUB 20200375444.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  Claim 6 and 16 recite the limitation "an endoscopic imager" in line 2, and should be “the endoscopic imager”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fenech et al. (US 20130331730).
Regarding Claim 1, Fenech et al..disclose an system for cleaning a surgical scope of an endoscopic imager (Figs.3, 6, 10), the system comprising: 
a control system (control system 116) communicatively connected to an apparatus (Fig.10, fluid system 212) for supplying fluids to a surgical scope cleaner ([0059] cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter), 
the control system (control system 116) configured to: receive one or more images of a surgical field generated by the endoscopic imager, detect a deposit on a lens of the surgical scope by analyzing the one or more images ([0057]-[0058] and Fig.9-10, software and/or hardware with programmed instructions for detecting whether the view of the image capture instrument 222 is obstructed; detection may occur when a received image from the image capture instrument 222 shows blood, tissue residue, mucous, or other body matter attached to the distal end of the image capture instrument or another portion of the probe 202 obstructing the view of the image capture instrument), 
and send a command to the apparatus (212) to provide one or more fluids to the surgical field for cleaning the surgical scope ([0057]-[0058] and Fig.9-10, commands may be exchanged between the imaging system 206, image obstruction detector 208, and fluid system 212 in order to carry out the automated cleaning).
Regarding Claim 2, Fenech et al..disclose the system of claim 1, wherein the system comprises the apparatus (212) and the apparatus (212) is configured for supplying a liquid flow and a gas flow for a surgical field for cleaning a lens of the surgical scope during a surgical procedure ([0040] and [0050] fluid system 212 may include pumps, fluid reservoirs, and other components for delivering or receiving fluids via the flow channel 228; to clean the image capture instrument 222, a fluid (e.g., a saline solution, a gas) is conveyed distally through the flow channel 228 of the flexible body 214).
Regarding Claim 5, Fenech et al..disclose the system of claim 1, wherein the control system is further configured to: provide a notification to a user that a deposit on the lens has been detected ([0059] the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter), 
receive a confirmation from a user to clean the surgical scope, and in response to receiving the confirmation from the user, send the command to the apparatus to provide the one or more fluids to the surgical field for cleaning the surgical scope ([0059]-[0060] a cleaning routine is automatically initiated when the image obstruction threshold is exceeded. The cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter, as described above. Alternatively the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter).
Regarding Claim 6, Fenech et al..disclose the system of claim 5, wherein the confirmation from the user is received ([00059]-[0060] message displays to surgeon cleaning has been completed or effective) from an endoscopic imager (image capture instrument 222) that is communicatively connected to the control system (control system 116).
Regarding Claim 12, Fenech et al..disclose a method for cleaning a surgical scope of an endoscopic imager (Figs.3, 6, 10) via a control system (control system 116) communicatively connected to an apparatus (Fig.10, fluid system 212) for supplying fluids to a surgical scope cleaner ([0059] cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter), 
the method comprising: receiving one or more images of a surgical field from the endoscopic imager at the control system; detecting by the control system a deposit on a lens of the surgical scope by analyzing the one or more images ([0057]-[0058] and Fig.9-10, software and/or hardware with programmed instructions for detecting whether the view of the image capture instrument 222 is obstructed; detection may occur when a received image from the image capture instrument 222 shows blood, tissue residue, mucous, or other body matter attached to the distal end of the image capture instrument or another portion of the probe 202 obstructing the view of the image capture instrument);
and sending a command from the control system to the apparatus to provide one or more fluids to the surgical field for cleaning the surgical scope ([0057]-[0058] and Fig.9-10, commands may be exchanged between the imaging system 206, image obstruction detector 208, and fluid system 212 in order to carry out the automated cleaning).
Regarding Claim 13, Fenech et al..disclose the method of claim 12, further comprising, in response to receiving the command from the control system (control system 116), supplying a liquid flow and a gas flow from the apparatus (212)  for cleaning a lens of the surgical scope during a surgical procedure ([0040] and [0050] fluid system 212 may include pumps, fluid reservoirs, and other components for delivering or receiving fluids via the flow channel 228; to clean the image capture instrument 222, a fluid (e.g., a saline solution, a gas) is conveyed distally through the flow channel 228 of the flexible body 214).
Regarding Claim 15, Fenech et al..disclose the method of claim 12, comprising notification to a user that a deposit on the lens has been detected ([0059] the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter);
receiving a confirmation from a user to clean the surgical scope; and in response to receiving the confirmation from the user, sending the command to the apparatus to provide the liquid flow and the gas flow to the surgical field for cleaning the lens of the surgical scope ([0059]-[0060] a cleaning routine is automatically initiated when the image obstruction threshold is exceeded. The cleaning routine may include activating the control system to dispense a fluid from the fluid system 212 to carry away the obstructing body matter, as described above. Alternatively the cleaning routine may include providing a cue to a user to manually activate the fluid system 212 to carry away the obstructing matter).
Regarding Claim 16, Fenech et al..disclose the method of claim 15, wherein the confirmation from the user is received ([00059]-[0060] message displays to surgeon cleaning has been completed or effective) from an endoscopic imager image capture instrument 222) that is communicatively connected to the control system (control system 116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Fenech et al. (US 20130331730) in view of Thommen et al. (US 20180214016).
Regarding Claim 3, Fenech et al..disclose the claimed invention as discussed above concerning claim 2, but does not teach wherein the apparatus is configured to perform a cleaning sequence in response to receiving the command from the control system, the cleaning sequence comprising supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period.
Thommen et al. teach wherein the apparatus (Fig.5B, fluid source 168) is configured to perform a cleaning sequence in response to receiving the command from the control system (processor 106), the cleaning sequence comprising supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period ([0131] multiple types of cleaning media can be delivered simultaneously, sequentially, intermittently, or otherwise. A spray of saline or other liquid can be directed through a lumen to the lens, and can be chased with a burst of carbon dioxide or other gas through the same lumen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have  wherein the apparatus is configured to perform a cleaning sequence in response to receiving the command from the control system, the cleaning sequence comprising 
Regarding Claim 14, Fenech et al..disclose the claimed invention as discussed above concerning claim 13, but does not teach wherein supplying the liquid flow and the gas flow comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period.
Thommen et al. teach wherein supplying the liquid flow and the gas flow comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period ([0131] multiple types of cleaning media can be delivered simultaneously, sequentially, intermittently, or otherwise. A spray of saline or other liquid can be directed through a lumen to the lens, and can be chased with a burst of carbon dioxide or other gas through the same lumen).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have  wherein supplying the liquid flow and the gas flow comprises supplying the liquid flow for a first period and supplying the gas flow for a second period that is at least partially subsequent to the first period as taught by Thommen et al. in order to provides removing debris from a lens of the camera module ([0019]-[0020] of Thommen et al.).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Fenech et al. (US 20130331730) in view of Blumenkranz et al. (US 20170238795).
Regarding Claim, 4, Fenech et al..disclose the claimed invention as discussed above concerning claim 1, but does not teach wherein the control system is configured for analyzing the one or more images at least partially by comparing at least one of the one or more images to at least one previously generated image. 
	Blumenkranz et al. teach wherein the control system (control system 112) is configured for analyzing the one or more images at least partially by comparing at least one of the one or more images to at least one previously generated image ([0050]-[0052] a current image can be compared with a recently obtained image to determine if the lens is clouded and should be cleared).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have wherein the control system is configured for analyzing the one or more images at least partially by comparing at least one of the one or more images to at least one previously generated image as taught by Blumenkranz et al. in order to provide automatically trigerring fluid for clearing lens ([0052] of Blumenkranz et al.).
Claims 7-8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Fenech et al. (US 20130331730) in view of Burt et al. (US 20190125176).
Regarding Claim 7, Fenech et al..disclose the claimed invention as discussed above concerning claim 1, but does not teach wherein the apparatus is configured for supplying an insufflating gas flow to the surgical field.
	Burt et al. teach wherein the apparatus is configured for supplying an insufflating gas flow to the surgical field (Figs.3A-D, Gas 308 flows out of gas outlet(s) and past endoscope 302 for insufflation of the body cavity).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have wherein the apparatus is configured for supplying an insufflating gas flow to the surgical field as taught by Burt et al. in order to get rid of residual saline on the lens and optimizing viewing ([0030]-[0032] of Burt et al.). The modified device of Fenech et al. in view of Burt et al. will hereinafter be referred to as the modified device of Fenech et al. and Burt et al.
	Regarding Claim 8, the modified device of Fenech et al. and Burt et al. teach the claimed invention as discussed above concerning claim 7, and Burt et al. teach wherein the apparatus comprises: a gas inlet port ([0014] a gas inlet 120 located at a proximal end of the outer cylinder) for connecting a supply line for supplying the insufflating gas to the apparatus ([0047]-[0049] CO2 can be provided at or below the typical pressures available in operating rooms; gas inlet 120 to gas ports 104 in order to support body cavity insufflation); 
a first outlet port for supplying a first flow of the gas for insufflating the surgical cavity during the surgical procedure ([0047]-[0049] gas inlet 120 to gas outlets 104 in order to support body cavity insufflation; gas outlets 104, and one or more); 
an actuator (switch 712) for controlling a liquid flow for cleaning the surgical scope during the surgical procedure ([0065] switch 712 can be adapted and configured to communicate directly or indirectly with the trocar to control the flow of liquid to the liquid outlet or outlets); 
and a second outlet port for supplying a second flow of the gas for clearing liquid from the surgical scope during the surgical procedure ([0031] CO2 that is routinely used for insufflation of body cavities in minimally invasive surgery, and which here can also be used to clear the lens of the residual saline).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have a gas inlet port for connecting a supply line for supplying the insufflating gas to the apparatus; a first outlet port for supplying a first flow of the gas for insufflating the surgical cavity during the surgical procedure; an actuator for controlling a liquid flow for cleaning the surgical scope during the surgical procedure; and a second outlet port for supplying a second flow of the gas for clearing liquid from the surgical scope during the surgical procedure as taught by Burt et al. in order to provides the switch adapted to communicate directly or indirectly to control flow of the liquid, and get rid of residual saline on the lens and optimizing viewing ([0011]-[0013] and [0030]-[0032] of Burt et al.).
Regarding Claim 17, Fenech et al..disclose the claimed invention as discussed above concerning claim 12, but does not teach supplying an insufflating gas flow from the apparatus to the surgical field.
Burt et al. teach supplying an insufflating gas flow from the apparatus to the surgical field (Figs.3A-D, Gas 308 flows out of gas outlet(s) and past endoscope 302 for insufflation of the body cavity).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have supplying an insufflating gas flow from the apparatus to the surgical field as taught by Burt et al. in order to get rid of residual saline on the lens and optimizing viewing .
Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Fenech et al. (US 20130331730) in view of Miyamoto et al. (US 20140275787).
Regarding Claim 9, Fenech et al..disclose the claimed invention as discussed above concerning claim 1, but does not teach wherein the apparatus is configured to supply a liquid to the surgical field for cleaning the surgical scope.
Miyamoto et al. teach wherein the apparatus (Fig.1, supply unit 32) is configured to supply a liquid (Fig.1, water supply tube 31 is connected to a water supply unit 32) to the surgical field for cleaning the surgical scope (endoscope 2; air and the water are emitted toward the observation window 15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have wherein the apparatus is configured to supply a liquid to the surgical field for cleaning the surgical scope as taught by Miyamoto et al. in order to use the cleaning sheath to provide a fluid emitted from the nozzle toward the observation window ([0065] of Miyamoto et al.). The modified device of Fenech et al. in view of Miyamoto et al. will hereinafter be referred to as the modified device of Fenech et al. and Miyamoto et al.
	Regarding Claim 10, the modified device of Fenech et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 9, and Miyamoto et al. teach wherein the apparatus (Fig.1, supply unit 32) is configured to supply the liquid (Fig.1, water supply tube 31 is connected to a water supply unit 32) to a (cleaning sheath 3) mounted to the surgical scope (Fig.1, endoscope 2).
	Regarding Claim 18, Fenech et al..disclose the claimed invention as discussed above concerning claim 12, but does not teach wherein the one or more fluids comprises a liquid and the method further comprises providing the liquid to the surgical field for cleaning the surgical scope.
	Miyamoto et al. teach wherein the one or more fluids (Fig.1, water supply tube 31 is connected to a water supply unit 32) comprises a liquid and the method further comprises providing the liquid to the surgical field for cleaning the surgical scope (endoscope 2; air and the water are emitted toward the observation window 15).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fenech et al. to have wherein the one or more fluids comprises a liquid and the method further comprises providing the liquid to the surgical field for cleaning the surgical scope as taught by Miyamoto et al. in order to use the cleaning sheath to provide a fluid emitted from the nozzle toward the observation window ([0065] of Miyamoto et al.).
	Regarding Claim 19, the modified device of Fenech et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 18, and Miyamoto et al. teach wherein the surgical scope (endoscope 2) is mounted to a scope cleaning sheath (endoscope cleaning sheath 3) that receives the liquid (Fig.1).	
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Fenech et al. (US 20130331730) in view of Miyamoto et al. (US 20140275787) and in further view of Burt et al. (US 20190125176).
Regarding Claim 11, the modified device of Fenech et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 9, but does not teach wherein the surgical scope comprises an integral fluid channel and the apparatus is configured to supply the liquid to the surgical scope.
Burt et al. teach wherein the surgical scope (endoscope 302) comprises an integral fluid channel (Figs.1-2A, [0047] cylindrical channels 116, 118 between adjacent cylinders 102, 112, 114. Expanding the cross-sectional surface area of fluid channels 116, 118) and the apparatus ([0009]-[0013] controller can be adapted and configured to control flow to the liquid outlets) is configured to supply the liquid to the surgical scope ([0040] liquid outlets 106 can be adapted, configured, and/or programmed to dispense a liquid when an endoscope is withdrawn from a fully extended position).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fenech et al. and Miyamoto et al. to have wherein the surgical scope comprises an integral fluid channel and the apparatus is configured to supply the liquid to the surgical scope as taught by Burt et al. in order to use the cleaning sheath to provide controlling flow of the liquid to the liquid outlets ([0009]-[0011] of Burt et al.).
	Regarding Claim 20, the modified device of Fenech et al. and Miyamoto et al. teach the claimed invention as discussed above concerning claim 18, but does not teach wherein the surgical scope comprises an integral fluid channel.
(Figs.1-2A, [0047] cylindrical channels 116, 118 between adjacent cylinders 102, 112, 114. Expanding the cross-sectional surface area of fluid channels 116, 118).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Fenech et al. and Miyamoto et al. to have wherein the surgical scope comprises an integral fluid channel as taught by Burt et al. in order to use the cleaning sheath to provide controlling flow of the liquid to the liquid outlets ([0009]-[0011] of Burt et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20060069306	Banik; Michael S. et al.
US 20120197084	Drach; Gregory P. et al.
US 20070255106	Kawanishi; Tetsuya
US 20190274528	Petroff; Christopher et al.
US 20140371763	Poll; Wayne L. et al.
US 20180078120	Poll; Wayne L. et al.
Banik et al. (US 20060069306) disclose an integrated and automated irrigation and aspiration system for use in an endoscopic imaging system. With the endoscopic imaging system 10, any obstructions that interfere with the endoscopic procedure are automatically detected. Washing or lens cleaning routines are initiated upon command by the system control software or may be initiated by an operator command received via user interface 16. Wash routines may include, for example, a continuous spray, a 
	Drach et al. (US 20120197084) disclose a view optimizing assembly, method and kit for use in combination with a laparoscope having a lens located on the shaft tip of the laparoscope, and a source of insufflation CO.sub.2. The invention includes a multi-lumen sheath assembly, a deflector assembly in fluid communication with the lumens of the sheath assembly, wherein the flow of CO.sub.2 through the lumens forms a vortex when coming into contact with the deflector assembly, thereby preventing fogging of the laparoscope lens.  (See figures and [0007]).
	Kawanishi (US 20070255106) discloses an endoscope system for performing medical treatments uses a medical endoscope equipped with an observation window and at least one treatment instrument for medical treatments which are inserted into a body cavity of a human patient through trocar inserted and maintained in incisions formed in the patient body, respectively. The body cavity is inflated with an inflation CO.sub.2 gas supplied through one of the trocars. In order to form a curtain of CO.sub.2 gas for protection of the observation window from dirt particles, the endoscope has a spray nozzle through which a jet of cleaning CO.sub.2 gas is continuously emitted at an emission rate controlled less than leakage of CO.sub.2 gas from the body cavity through the trocars.  (See figures and [0030]).
Petroff et al. (US 20190274528) disclose an imaging system comprising a console 200 comprising an algorithm, such as algorithm 240 shown, which can be configured to adjust (e.g. automatically and/or semi-automatically adjust) one or more operational parameters of system 10. Pullback of shaft 110 is initiated when adequate clearing is confirmed by analysis of image data collected by optical assembly 130 (e.g. an operator analysis of an image or an automated analysis performed by algorithm 240).  (See figures and [0157]-[0163]).
Poll et al. (US 20140371763) disclose a sheath for providing a dynamic air shield relative to a distal portion of a laparoscope disposed within the sheath includes a sheath elongate body having an inner surface and an outer surface, a plurality of lumens, and a distal portion configured to deflect air from the lumens across the surface of a laparoscope. The time period can be determined by a user operating the robotically manipulated instrument. The time period can be a pre-set period. The first operational state can be selected to remove the biocompatible surfactant from the one or more lenses of the vision instrument. Gas can flow over the lens at a higher flow velocity in the first operational state than the second operational state. The second operational state can be selected to defog the one or more lenses of the vision instrument. The surgical instrument can be kept in place without removal for cleaning throughout the entire surgical procedure.  (See figures and [0018]).
Poll et al. (US 20180078120) disclose a scope including an elongate body, a lens at the distal end of the elongate body, at least one conduit, and a view optimizing assembly. The conduit is configured to connect to an air supply. The view optimizing assembly extends from the distal end of the elongate body past the lens and includes a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191. The examiner can normally be reached Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795